Case 1:19-cv-01637-CFC-SRF Document 49 Filed 03/19/20 Page 1 of 3 PageID #: 614




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SK INNOVATION CO., LTD,

               Plaintiff,
                                                     C.A. No. 19-1637-CFC-SRF
        v.
                                                     JURY TRIAL DEMANDED
LG CHEM, LTD., LG CHEM MICHIGAN
INC., AND LG ELECTRONICS INC.

               Defendants.


LG CHEM, LTD. AND LG CHEM
MICHIGAN INC.,

               Counterclaim Plaintiffs,

        v.

SK INNOVATION CO., LTD.,

               Counterclaim Defendant.

                            NOTICE OF SUBSEQUENT AUTHORITY

        Pursuant to District of Delaware Local Rule 7.1.2(b), Defendants LG Chem, Ltd. and LG

 Chem Michigan Inc. (“LGC”) respectfully submit this notice of subsequent authority enclosing

 the public version of a recent decision from the International Trade Commission Investigation,

 Certain Lithium Ion Batteries, Battery Cells, Battery Modules, Battery Packs, Components

 Thereof, and Processes Therefore, USITC Inv. No. 337-TA-1159 (the “Initial Determination”),

 for the Court’s consideration.

        The Initial Determination is relevant to Plaintiff SK Innovation Co., Ltd. (“SKI”)’s

 pending motion to strike LGC’s unclean hands defense. (D.I. 17.) As detailed in LGC’s

 Answering Brief opposing that motion (D.I. 26), LGC’s unclean hands defense is based on, inter
Case 1:19-cv-01637-CFC-SRF Document 49 Filed 03/19/20 Page 2 of 3 PageID #: 615




 alia, SKI’s destruction of evidence across its entire electric vehicle battery business while under

 a duty to preserve such evidence due to anticipated litigation with LGC. In ITC Inv. No. 337-

 TA-1159, LGC moved for a default judgment, contempt, and sanctions based on SKI’s

 destruction of evidence. The public version of LGC’s brief in support of that motion, which

 details SKI’s destruction of evidence, was submitted in support of LGC’s Answering Brief

 opposing SKI’s motion to strike (D.I. 26). On February 14, 2020, the Administrative Law Judge

 assigned to ITC Inv. No. 337-TA-1159 issued the Initial Determination, granting LGC’s Motion

 for Default Judgment, Contempt, and Sanctions. The Initial Determination details the

 Administrative Law Judge’s findings with respect to SKI’s destruction of evidence, and further

 supports denial of SKI’s Motion To Strike.

        The Initial Determination was designated confidential under the protective order entered

 in ITC Inv. No. 337-TA-1159. LGC previously notified the Court of the existence of the Initial

 Determination. (D.I. 40.) At that time, LGC noted that a public version of the Initial

 Determination was not available, and stated LGC would provide the Court with a copy promptly

 once it became available. A public version of the Initial Determination issued on March 19,

 2020. LGC respectfully submits the public version as an enclosure to this notice.

        Portions of the Initial Determination public version are heavily redacted. Counsel for

 LGC has requested that SKI produce the unredacted version of the Initial Determination for

 submission to this Court under seal, but SKI has refused. LGC has filed a motion for a discovery

 dispute seeking production of the unredacted Initial Determination and associated briefing (D.I.

 47); the Court has set a teleconference to hear this issue on April 1, 2020 at 11 a.m.




                                                  2
Case 1:19-cv-01637-CFC-SRF Document 49 Filed 03/19/20 Page 3 of 3 PageID #: 616




 Dated: March 19, 2020              FISH & RICHARDSON P.C.

                                    By: /s/ Robert M. Oakes
                                        Robert M. Oakes (#5217)
                                        Ronald P. Golden III (#6254)
                                        222 Delaware Avenue, 17th Floor
                                        P.O. Box 1114
                                        Wilmington, DE 19899
                                        Telephone: (302) 652-5070
                                        oakes@fr.com
                                        golden@fr.com

                                           Michael J. McKeon
                                           Lauren A. Degnan
                                           Timothy W. Riffe
                                           Ralph A. Phillips
                                           Thomas L. Halkowski (#4099)
                                           Daniel A. Tishman
                                           FISH & RICHARDSON P.C.
                                           1000 Maine Ave., SW
                                           Suite 1000
                                           Washington, DC 20024
                                           Telephone: (202) 783-5070
                                           Facsimile: (202) 783-2331
                                           mckeon@fr.com
                                           degnan@fr.com
                                           rphillips@fr.com
                                           halkowski@fr.com
                                           tishman@fr.com

                                           Leeron G. Kalay
                                           FISH & RICHARDSON P.C.
                                           500 Arguello St., Suite 500
                                           Redwood City, CA 94063
                                           Telephone: (650) 839-5070
                                           kalay@fr.com

                                           Counsel for Defendants LG Chem, Ltd. and
                                           LG Chem Michigan Inc.




                                       3
